The trial court and our dissenting colleague erred in their interpretation of R.C. 2901.13(E). R.C. 2901.13, entitled "limitation of criminal prosecutions," reads, in part, as follows:
"(A)  Except as otherwise provided in this section, a prosecution shall be barred unless it is commenced within the following periods after an offense is committed:
"(1)  For a felony other than aggravated murder or murder, six years[.]
"* * *
"(E)  A prosecution is commenced on the date an indictment is returned or an information filed, or on the date a lawful arrest without a warrant is made, or on the date a warrant, summons, citation, or other process is issued, whichever comes first. Aprosecution is not commenced by the return of an indictment orthe filing of an information unless reasonable diligence isexercised to issue and execute process on the same. A prosecutionis not commenced upon issuance of a warrant, summons, citation,or other process, unless reasonable diligence is exercised toexecute the same." (Emphasis added.)
R.C. 2901.13(E) was obviously written to prevent the prosecution from subverting the statute of limitations. R.C.2901.13(A)(1) sets forth a six-year statute of limitations for felonies other than aggravated murder or murder, and would therefore be the appropriate statute of limitations for the offense charged in this case, i.e., *Page 103 
drug abuse, R.C. 2925.11(A), a fourth degree felony. Absent section (E), the state could wait five years and eleven months before returning an indictment and then extend the statute interminably by the simple expedient of not exercising reasonable diligence in executing the warrant of arrest. Such inaction obviously could not be permitted and in that situation prosecution should be barred.
In the case sub judice, defendant was arrested within sixyears from the date of the offense, and the prosecution was therefore "commenced" clearly within the period of the statute of limitations. Accordingly, "reasonable diligence" in executing the warrant is simply not a factor. The question of "reasonable diligence" would only arise if the indictment had been returned within the six-year statute of limitations, but the arrest not made until after the statute had expired.